Citation Nr: 1101006	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a neck and back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from November 1988 to October 1992 
and from May 2005 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The Veteran testified at a May 2010 Board hearing.  At the 
hearing, the Veteran submitted additional evidence along with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is required prior to 
the adjudication of the Veteran's claim.

The Veteran contends that he first began experiencing neck and 
back pain during his second period of active service, and that he 
has continued to experience such pain since.  The Veteran's DD-
214 documents that he served from August 5, 2005 to July 19, 2006 
in a designated imminent danger pay area in Kuwait/Iraq.  
Specifically, the Veteran reports that he served for 
approximately one year in Iraq at the An Numaniyah Airbase 
training camp and that during this time he was required to wear 
very heavy armor which caused him to have progressive back and 
neck pain.  He also noted that he would be required to jump in 
and out of vehicles and that the weight of the armor caused 
sporadic pain.  He indicated that he only received pain pills at 
the base, but he did not seek any further medical treatment 
because there was no medical treatment facility available for 
U.S. soldiers.  He stated that in order to get any treatment he 
would have to be transferred to a facility in Baghdad or Kuwait 
and that he was not able to leave for an extended period of time 
to obtain such treatment.    

The Veteran has submitted several statements from soldiers who 
had served with him in Iraq attesting to his complaints of back 
pain during that period of time.

Service treatment records for the veteran's first period of 
active service show that in November 1988, the veteran complained 
of upper back pain which was not due to trauma.  The veteran 
indicated that he had had similar pain before.  The diagnosis was 
thoracic facet dysfunction.  The records do not show any further 
back related complaints during the first period of service.  

The Veteran's service treatment records for his second period of 
active service are negative for any complaints or treatment for 
back or neck pain.  The Board finds, however, that the Veteran's 
statements about the occurrence of back and neck pain during his 
second period of service to be credible.  A veteran is competent 
to testify as to a condition within his knowledge and personal 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

In a May 2010 statement, the Veteran's private chiropractor 
concluded that the Veteran's reports of back pain during service 
from the physical stress of protective armor, equipment and 
physical exertion began a degenerative process in his lumbar 
region.  

Post-service, in January 2008, the Veteran was afforded a VA 
general medical examination.  The examiner noted the Veteran's 
reported history of in-service neck and back pain after wearing 
body armor and carrying heavy bags.  The diagnosis was neck 
strain, but the examiner did not provide a nexus opinion. 

Accordingly, the Board finds that a remand is warranted for 
further VA examination and medical opinion.  When medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Moreover, the Board notes that during the May 2010 Board hearing, 
the Veteran's representative noted that the Veteran's claim 
encompasses both his neck and lumbar spine and that the January 
2008 VA examination report focused solely on the neck.  Thus, the 
Board notes that further VA examination should address the neck 
and lumbar spine.  

Finally, the Veteran testified at the May 2010 hearing that he is 
receiving current treatment for his back from a private physician 
and that he has undergone an MRI of his back.  He also indicated 
that he was going to see a neurosurgeon for additional treatment.  
These private treatment records are not currently associated with 
the claims file. The RO should contact the Veteran to obtain a 
name and address of these physicians so that the records can be 
obtained. 
      
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide a name and address 
for all health care professionals who 
provided neck or back treatment. Thereafter, 
the RO should attempt to secure any 
identified record.  If no such records are 
available or if the Veteran fails to 
authorize VA to obtain these records on his 
behalf, a notation should be included in the 
claims file indicating as such.

2.  Then, schedule the Veteran for a VA 
orthopedic examination of the neck and back.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be conducted. 
The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed neck or back condition 
had its onset during active service or is 
related to any in-service disease, event, or 
injury, to include the veteran's reports of 
wearing body armor and carrying heavy bags.  
In doing so, the examiner should acknowledge 
the Veteran's complaints regarding a 
continuity of symptomatology since service.
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.   

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a neck and back disability.  
If the claim is denied, a supplemental 
statement of the case must be issued, and the 
appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


